833 F.2d 310Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Ben SMITH, Plaintiff-Appellant,v.E.B. WRIGHT, Jr., Warden, A. Ferguson, Sergeant, CorporalSawyer, C/O, Defendants-Appellees.
No. 87-7257.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 24, 1987.Decided Oct. 27, 1987.

James Ben Smith, appellant pro se.
Before JAMES DICKSON PHILLIPS and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
James Ben Smith, a Virginia inmate, appeals an order of the district court which denied him leave to proceed in forma pauperis.


2
Smith filed a civil rights action pursuant to 42 U.S.C. Sec. 1983 and requested leave to proceed in forma pauperis.  Following a procedure approved by this Court in Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), the district court requested information about Smith's inmate account from the Virginia Department of Corrections.  The district court then ordered Smith to pay a partial filing fee of $61.59, which was 15% of the deposits made to Smith's account during the six months proceeding the filing of his complaint.  Smith was notified that he could explain to the court within thirty days any special circumstances warranting reduction or waiver of the fee.  Smith responded that although he had previously received money from his wife and brother and had earned some in prison, he had no money at present and was not expecting to receive any in the near future.


3
Finding this explanation inadequate to excuse payment of the fee, the district court gave Smith an additional sixty days to pay the fee.  When he did not respond, his motion for leave to proceed in forma pauperis was denied.


4
Because the fee assessment procedure followed by the district court comported with the system approved in Evans v. Croom, we deny leave to proceed in forma pauperis and dismiss the appeal.  We dispense with oral argument because the dispositive issues have recently been decided authoritatively.


5
DISMISSED.